Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial
exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	The claim recites determining a current operating state of the vehicle scan tool, make a determining a current operating state of the vehicle scan tool; based on the current operating state of the vehicle scan tool, making a determination to initialize the vehicle scan tool according to the request for automated vehicle scan tool initialization. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim encompasses a technician is looking at the scan tool display screen and determines the current state of the vehicle i.e. if there is a vehicle currently connected to the scan tool, and  based on this determination, the technician determines whether he or she needs to initialize the request. The mere nominal recitation of by a scan tool does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process.
	The claim recites additional elements of receiving a request for automated vehicle scan tool initiation, a vehicle scan tool displaying at least one navigable menu to select from a plurality of functions.., and performing the vehicle scan tool function on the vehicle. The receiving step is recited at 
	The combination of additional elements i.e. receiving, displaying and performing function on a vehicle is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
	Furthermore, these additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The receiving, displaying and performing function on a vehicles teps were considered to be extra-solution activity. There is no indication that 
anything other than a generic, off the-shelf computer components. Court decisions cited in MPEP
2106.05(d)(II) indicate that mere collection or receipt of data is a well understood, routine, and
conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a
conclusion that these steps are well-understood, routine, conventional activity. For these reasons,
there is no inventive concept in the claim, and thus it is ineligible.

	Claims 2-18 recites similar limitations as claim 1 such as determining current state of the scan tool which as explained above is considered an abstract idea i.e. mental process. Furthermore,
receiving, and displaying. As explained above, these are considered extra solution activities.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 16-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Fish (2014/0282256).

	Regarding claim 1, Fish discloses a method, comprising:  
	5receiving, at a vehicle scan tool (FIG. 1, “diagnostic tool 100”), a request for automated vehicle scan tool initialization (¶0042, “OBDII icon 322 may be used to initiate a scan of the vehicle under test. In alternative embodiment, the scan is conducted automatically when the diagnostic tool 100 is coupled to a data link connector in a vehicle. The data link connector (not shown) provides access to various ECUs (electronic control unit) in the vehicle.), the request comprising a function identifier for a vehicle scan tool function (FIG. 3, “diagnostic icon 306, maintenance test icon 310, scope icon 310, road test icon 314…. Diagnostic icon 306 …”) and a vehicle identifier for a vehicle (¶0042, “VIN”), wherein the vehicle scan tool is configured to display at least one navigable menu (¶0028, “menu item or icons .. touch screen for interactive navigation”, FIG. 3) to select from a plurality of vehicle scan tool functions (¶0028, “the display allows user to input selection through the touch screen”) that includes the vehicle scan tool function (FIG. 3, ¶0044, “diagnostic icon 306, maintenance test icon 310, scope icon 310, road test icon 314…. Diagnostic icon 306 … bring up various diagnostic test, such as sensor test, emission test..) and to select from a plurality of vehicle identifiers that includes the vehicle 10identifier (FIG. 4 shows vehicles identified by VIN, type of vehicle “heavy duty, model and year “2009 Volkswagen” etc..); 
	determining a current operating state of the vehicle scan tool (¶0042, “diagnostic tool 100 is coupled to a data link connector in a vehicle”); 
	based on the current operating state of the vehicle scan tool, making a determination to initialize the vehicle scan tool according to the request for automated vehicle scan tool initialization (¶0042, “ the scan is conducted automatically when the diagnostic tool 100 is coupled to a data link connector in a vehicle. The data link connector (not shown) provides access to various ECUs (electronic control unit) in the vehicle.”); and 
	 15in response to making the determination, using the function identifier and the vehicle identifier to initialize the vehicle scan tool to perform the vehicle scan tool function on the vehicle (¶0042, “The entered information may include VIN (vehicle identification number), or other identifying information”).
	Regarding claim 2, Fish discloses 20receiving a user confirmation to perform the vehicle scan tool function on the vehicle; and 
	in response to receiving the user confirmation, transmitting a message from the vehicle scan tool to an electronic control unit in the vehicle to perform the vehicle scan tool function on the vehicle with the vehicle scan tool (¶044, “The diagnostic icon 306 when pressed or touched may bring up various diagnostic tests, such as sensor tests, emissions tests, or throttle position tests and the like. The maintenance test icon 310 when touched may perform maintenance tests such as inspection and maintenance and may retrieve I/M related emissions DTCs or monitors. Scope icon 312 when pressed may gather data from the scope such as an oscilloscope”, ¶0045, “Road test icon 314, when tapped, may put the diagnostic tool 100 into road test mode in order to gather vehicle diagnostic data during a road test. The road test allows a technician to gather vehicle data that may occur only during a road test such as intermittent stuttering of the vehicle at 30 mph”).  
	Regarding claim 16, Fish teaches wherein the vehicle identifier comprises a year, make, model, and engine of the vehicle (FIG. 4).  
	Regarding claim 17, Fish teaches wherein the vehicle scan tool function comprises a functional test in which the vehicle scan tool transmits a message to an electronic control unit in the vehicle to perform the functional test on the vehicle with the vehicle scan tool (0042, FIG. 3).  
	Regarding claims 19 and 20, claims 19 and 20 are rejected using the same art and rationale used to reject claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fish (2014/0282256) in view of Shock (CA 3059924 A1).

	Regarding claim 3, while Fish discloses the scan is conducted when the diagnostic tool is coupled to a data link (¶0042, “the scan is conducted automatically when the diagnostic tool 100 is coupled to a data link connector in a vehicle.”), it would have been obvious that a determination  as to whether the scan tool is connected to the vehicle is performed. However, Examiner introduces a secondary reference for more clarification. 
	Shock, in the same field of endeavor, teaches determining if the connection is present based on the battery voltage detection (¶0078, “The processor 220 can detect the connector 225A is connected to the DLC 11A by determining battery voltage is present on the circuity 201, and can detect the connector 225A is disconnected from the DLC 11A by determining the battery voltage is no longer present on the circuity 201.”).
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diagnostic tool disclosed by Fish by determining whether the device is connected or disconnected the second autonomous vehicle as a rear vehicle taught by Shock. One of ordinary skill in the art would have been motivated to make this modification in order to improve the diagnostic process i.e. the troubleshooting process.   
	Regarding claim 54, Fish does not explicitly disclose CA 3059924 A1 teaches wherein determining the current operating state of the vehicle scan tool comprises determining that the vehicle scan tool is connected to the vehicle and that the vehicle scan tool is not currently performing any vehicle scan tool function on the vehicle.
	Shock, in the same field of endeavor, teaches determining wherein determining the current operating state of the vehicle scan tool comprises determining that the vehicle scan tool is connected to the vehicle and that the vehicle scan tool is not currently performing any vehicle scan tool function on the vehicle (¶00224).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diagnostic tool disclosed by Fish by determining whether the device is connected or disconnected the second autonomous vehicle as a rear vehicle taught by Shock. One of ordinary skill in the art would have been motivated to make this modification in order to improve the diagnostic process i.e. the troubleshooting process.   
	Regarding claim 5, Shock further teaches wherein determining the current operating state of the vehicle 10scan tool comprises determining that the vehicle scan tool is connected to the vehicle and that the vehicle scan tool is performing a different vehicle scan tool function on the vehicle (¶0224, ¶0227), and wherein making the determination to initialize the vehicle scan tool according to the request for automated vehicle scan tool initialization comprises:
 displaying, on the vehicle scan tool, an option to interrupt the different vehicle scan tool 15function (¶0155); and receiving a user input indicating to interrupt the different vehicle scan tool function (¶0123).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diagnostic tool disclosed by Fish by determining whether the device is connected or disconnected the second autonomous vehicle as a rear vehicle taught by Shock. One of ordinary skill in the art would have been motivated to make this modification in order to improve the diagnostic process i.e. the troubleshooting process.   
	Regarding claim 6, Shock further teaches wherein determining the current operating state of the vehicle scan tool comprises determining that the vehicle scan tool is connected to the vehicle and that the 20vehicle scan tool is performing a different vehicle scan tool function on the vehicle (¶0224, ¶0227), and wherein making the determination to initialize the vehicle scan tool according to the request for automated vehicle scan tool initialization comprises detecting that the different vehicle scan tool function has been completed (¶0095).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diagnostic tool disclosed by Fish by determining whether the device is connected or disconnected the second autonomous vehicle as a rear vehicle taught by Shock. One of ordinary skill in the art would have been motivated to make this modification in order to improve the diagnostic process i.e. the troubleshooting process.   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fish (2014/0282256) in view of WAKITA (JP 2017165226). 

	Regarding claim 7, Fish does not explicitly disclose determining that the vehicle scan tool is initially connected to a different vehicle; and in response to determining that the vehicle scan tool is initially connected to the different 5vehicle, storing, at the vehicle scan tool, the request for automated vehicle scan tool initialization.
	Wakita, in the same field of endeavor, teaches  determining that the vehicle scan tool is initially connected to a different vehicle; and in response to determining that the vehicle scan tool is initially connected to the different 5vehicle, storing, at the vehicle scan tool, the request for automated vehicle scan tool initialization (claims, “Receiving a first frame storing a diagnostic request from the first communication path; Identifying a second communication device to process the diagnostic request among the one or more second communication devices; Determining whether the first communication device can process the diagnostic request instead of the identified second communication device; If it is determined that the diagnosis request can be processed, a diagnosis result is obtained by processing the diagnosis request”).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diagnostic tool disclosed by Fish by storing initialization request taught by Wakita. One of ordinary skill in the art would have been motivated to make this modification in order to improve the diagnostic process i.e. shorten a response time to a diagnostic request of a communication system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fish (2014/0282256) in view of WAKITA (JP 2017165226) as applied to claim 7 and further in view of Shock (CA 3059924 A1).

	Regarding claim 8, Fish does not explicitly disclose wherein making the determination to initialize the vehicle scan tool according to the request for automated vehicle scan tool initialization comprises determining 10that the vehicle scan tool has been disconnected from the different vehicle and that the vehicle scan tool has been connected to the vehicle.
	 Shock, in the same field of endeavor, teaches wherein making the determination to initialize the vehicle scan tool according to the request for automated vehicle scan tool initialization comprises determining 10that the vehicle scan tool has been disconnected from the different vehicle and that the vehicle scan tool has been connected to the vehicle (¶0078).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diagnostic tool disclosed by Fish by determining whether the device is connected or disconnected the second autonomous vehicle as a rear vehicle taught by Shock. One of ordinary skill in the art would have been motivated to make this modification in order to improve the diagnostic process i.e. the troubleshooting process.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fish (2014/0282256) in view of HAMBLEN (EP 1560141 A2). 

	Regarding claim 9, Fish does not explicitly disclose causing the vehicle scan tool to display a cookie crumb trail indicative of which of the at least one navigable menu was bypassed by using 15the function identifier and the vehicle identifier to initialize the vehicle scan tool.
	 HAMBLEN, in the same field of endeavor, teaches causing the vehicle scan tool to display a cookie crumb trail indicative of which of the at least one navigable menu was bypassed by using 15the function identifier and the vehicle identifier to initialize the vehicle scan tool (FIG. 33).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diagnostic tool disclosed by Fish by displaying cookie crumb format taught by HAMBLEN. One of ordinary skill in the art would have been motivated to make this modification in order to improve the diagnostic process i.e. allow complete transactions to occur without additional communication with the server.   

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fish (2014/0282256) in view of HAMBLEN (2010/0138696). 

	Regarding claim 10, Fish does not explicitly disclose wherein receiving the request for automated vehicle scan tool initialization comprises the vehicle scan tool monitoring for automated vehicle scan tool initialization requests pushed from a server.
	 Dehaan, in the same field of endeavor, teaches wherein receiving the request for automated vehicle scan tool initialization comprises the vehicle scan tool monitoring for automated vehicle scan tool initialization requests pushed from a server (0053, “To achieve this, the cobbler server 102 can be configured to provide a diagnostic tool 212 to one or more particular target machines 205 and to interact with the diagnostic tool 212 in order to monitor and test hardware of the particular target machine 205, 0055 “the cobbler server 102 can periodically provide the diagnostic tool 212 to monitor and test the hardware of the particular target machines 205”).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diagnostic tool disclosed by Fish by monitoring for automated vehicle scan tool initialization requests  taught by Dehaan. One of ordinary skill in the art would have been motivated to make this modification in order to improve the diagnostic process i.e. adequately integrate and automate multiple tasks using various tools. 
	Regarding claim 11, Dehaan further teaches wherein receiving the request for automated vehicle scan tool initialization comprises the vehicle scan tool periodically attempting to pull automated vehicle scan tool initialization requests from a server (0055, “ the cobbler server 102 can periodically provide the diagnostic tool 212 to monitor and test the hardware of the particular target machines 205,or can provide the diagnostic tool 212 when a new target machine 205 is added to the network 115 or new hardware is added to a target machine 205. Likewise, the cobbler server 102 can be configured to receive a request to provide the diagnostic tool 212 to a particular target machine 205”).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diagnostic tool disclosed by Fish by monitoring for automated vehicle scan tool initialization requests  taught by Dehaan. One of ordinary skill in the art would have been motivated to make this modification in order to improve the diagnostic process i.e. adequately integrate and automate multiple tasks using various tools. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fish (2014/0282256) in view of Thoppae (2016/0335816).  

	Regarding claim 12, Fish does not explicitly disclose before receiving the request for automated vehicle scan tool initialization:  5receiving a beacon signal from a server; and sending, from the vehicle scan tool to the server, a status flag indicative of whether or not the vehicle scan tool is currently performing any vehicle scan tool function.
	 Thoppae teaches before receiving the request for automated vehicle scan tool initialization:  5receiving a beacon signal from a server; and sending, from the vehicle scan tool to the server, a status flag indicative of whether or not the vehicle scan tool is currently performing any vehicle scan tool function (FIG. 6, 0030).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diagnostic tool disclosed by Fish by receiving a signal from server and send a status flag taught by Thoppae. One of ordinary skill in the art would have been motivated to make this modification in order to  improve the operation of automotive diagnostic systems that enable technicians to perform inspections and other maintenance tasks using multiple diagnostic tools more efficiently would be beneficial.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fish (2014/0282256) in view of Stamp (2014/0222618).  

	Regarding claim 13, Fish does not explicitly disclose displaying, on the vehicle scan tool, a queue 10of a plurality of cached vehicle scan tool initialization requests.
	 Stamp teaches displaying, on the vehicle scan tool, a queue 10of a plurality of cached vehicle scan tool initialization requests (0028).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diagnostic tool disclosed by Fish by displaying a queue of a plurality of scan tool requests taught by Stamp. One of ordinary skill in the art would have been motivated to make this modification in order to  improve the operation of automotive diagnostic systems that enable technicians to perform inspections and other maintenance tasks using multiple diagnostic tools more efficiently would be beneficial.
	Regarding claim 14, Stamp further teaches wherein each of the plurality of cached vehicle scan tool initialization requests is user selectable in order to initialize the vehicle scan tool to perform a corresponding vehicle scan tool function (0028).    
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diagnostic tool disclosed by Fish by displaying a queue of a plurality of scan tool requests taught by Stamp. One of ordinary skill in the art would have been motivated to make this modification in order to  improve the operation of automotive diagnostic systems that enable technicians to perform inspections and other maintenance tasks using multiple diagnostic tools more efficiently would be beneficial.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fish (2014/0282256) in view of RU 2013103505. 

	Regarding claim 15, Fish does not explicitly disclose causing the vehicle scan tool to switch from a manual mode in which the at least one navigable menu is manually navigable through user input to an automatic mode in which the vehicle scan tool function is performed by the vehicle scan 20tool on the vehicle in response to a single user input signal.
	 RU 2013103505 A teaches causing the vehicle scan tool to switch from a manual mode in which the at least one navigable menu is manually navigable through user input to an automatic mode in which the vehicle scan tool function is performed by the vehicle scan 20tool on the vehicle in response to a single user input signal (claim 1).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diagnostic tool disclosed by Fish by displaying a queue of a plurality of scan tool requests taught by RU 2013103505. One of ordinary skill in the art would have been motivated to make this modification in order to  improve the operation of automotive diagnostic systems that enable technicians to perform inspections and other maintenance tasks using multiple diagnostic tools more efficiently would be beneficial.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fish (2014/0282256) in view of SARNACKE (CA 2692530 A1).

	Regarding claim 518, Fish does not explicitly disclose discloses wherein the vehicle scan tool function comprises retrieving a list of relevant parameter identifier values (PIDs) from the vehicle for display on the vehicle scan tool.
	Sarnacke, in the same field of endeavor, teaches wherein the vehicle scan tool function comprises retrieving a list of relevant parameter identifier values (PIDs) from the vehicle for display on the vehicle scan tool (¶0076).
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diagnostic tool disclosed by Fish by retrieving a list of relevant parameter identifier values taught by Sarnacke. One of ordinary skill in the art would have been motivated to make this modification in order to  improve the operation of automotive diagnostic systems that enable technicians to perform inspections and other maintenance tasks using multiple diagnostic tools more efficiently would be beneficial.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Michaelis (2016/0072693) discloses a diagnostic system is described for use in analyzing client-server communications and, more specifically, communication applications that employ client-server interactions. The diagnostic system includes a client-side diagnostic tool and a server-side diagnostic tool that work in cooperation to analyze both sides of the client-server interaction for potential problems with the communication applications (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662